DETAILED ACTION
This Office Action is in response to Applicants application filing received on January 18, 2022.  Claim(s) 1-20 is/are currently pending in the instant application.  The application is a continuation of U.S. Patent application 16/042,770 filed on July 23, 2018, now U.S. Patent 11,263,649. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on April 18, 2022.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,263,649. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same invention.
Claim 1 can be drawn to claim 1 of U.S. Patent 11,263,649, specifically receiving, by the at least one computing device, interaction data describing interaction of respective client devices with digital services implemented by a service provider system via a network and resource allocation of resources implemented by computing devices of the service provider system in providing the digital services; 
determining, by the at least one computing device, a subsequent resource allocation of the resources implemented by the computing devices of the service provider system in providing the digital services based on the interaction data, the determining including: 
determining, by the at least one computing device, a likelihood of an entity to obtain access to the digital services based on a propensity model by correlating characteristics of the entity with propensities of a behavior of a customer segment of the entity; 
determining, by the at least one computing device, a projected timeframe buy size for the entity by estimating an annualized recurring revenue (ARR) for the entity based on value of recurring components associated with the entity that are normalized over the projected timeframe; 
generating, by the at least one computing device, an expected value for the entity based on a combination of the determined likelihood of the entity to obtain access to the digital services and the projected timeframe buy size; 
generating, by the at least one computing device, a quantitative rating for the entity based on the expected value, the quantitative rating summarizing the determined likelihood of the entity to obtain access to the digital services via the network and the projected timeframe buy size; 
allocating, by the at least one computing device, the resources implemented by the computing devices of the service provider system in providing the digital services based on the projected timeframe buy size, the allocating implementing the subsequent resource allocation; 
generating, by the at least one computing device, digital content based on the quantitative rating using the allocated resources implemented by the computing devices, the digital content specifying at least one said digital service available for access via the network from the service provider system; 
delivering, by the at least one computing device, the generated digital content to the entity over the network using the allocated resources implemented by the computing devices; and 
providing, by the at least one computing device, access to the at least one said digital service via the network using the allocated resources implemented by the computing devices responsive to interaction with the digital content.
The claim language difference is where the previous claim uses the term expected value and not upsell opportunity when discussing the determination of annualized recurring revenue (ARR) and the determined timeframe.  The disclosure specifically states the upsell opportunity is related to the expected value of a customer (col. 9, lines 26-40, and Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to understand that calculating an expected value of a customer is related to calculating an upsell opportunity when determining ARR of the entity.  

Claim 4 can be drawn to claim 4 of U.S. Patent 11,263,649.
Claim 5 can be drawn to claim 5 of U.S. Patent 11,263,649.
Claim 6 can be drawn to claim 6 of U.S. Patent 11,263,649.
Claim 7 can be drawn to claim 7 of U.S. Patent 11,263,649, where upsell opportunity is equivalent to expected value.
Claim 8 can be drawn to claim 8 of U.S. Patent 11,263,649.

Claim 9 can be drawn to claim 9 of U.S. Patent 11,263,649, specifically receiving interaction data describing interaction of respective client devices with digital services implemented by a service provider system via a network and resource allocation of resources implemented by computing devices of the service provider system in providing the digital services; 
determining a subsequent resource allocation of the resources implemented by the computing devices of the service provider system in providing the digital services based on the interaction data, the determining including: 
generating a quantitative rating of an entity by: determining a likelihood of the entity to obtain access to multiple said digital services by correlating characteristics of the entity with propensities of entity behavior of a segment of the entity; 
determining projected timeframe buy sizes for the entity corresponding to the multiple said digital services by estimating respective estimated annualized recurring revenues (ARR) for the entity based on value of recurring components associated with the entity that are normalized over the projected timeframe; 
generating multiple expected values for the entity based on a combination of the determined likelihood of the entity to obtain access to the multiple said digital services and the respective projected timeframe buy sizes; 
generating an overall expected value by combining the multiple expected values, the quantitative rating of the entity based on the overall expected value to summarize the determined likelihood of the entity to obtain access to the multiple said digital services and the projected timeframe buy size; 
allocating the resources implemented by the computing devices of the service provider system in providing the digital services based on the overall expected value, the allocating implementing the subsequent resource allocation; 
generating digital content based on the quantitative rating using the allocated resources implemented by the computing devices, the digital content specifying at least one said digital service; 
delivering the generated digital content to the entity over the network using the allocated resources implemented by the computing devices; and 
providing access to the at least one said digital service via the network responsive to interaction initiated with the digital content, the providing using the allocated resources implemented by the computing devices.
The claim language difference is where the previous claim uses the term expected value and not upsell opportunity when discussing the determination of annualized recurring revenue (ARR) and the determined timeframe.  The disclosure specifically states the upsell opportunity is related to the expected value of a customer (col. 9, lines 26-40, and Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to understand that calculating an expected value of a customer is related to calculating an upsell opportunity when determining ARR of the entity.  

Claim 12 can be drawn to claim 5 of U.S. Patent 11,263,649.
Claim 13 can be drawn to claim 6 of U.S. Patent 11,263,649.
Claim 14 can be drawn to claim 7 of U.S. Patent 11,263,649.

Claim 15 can be drawn to claim 13 of U.S. Patent 11,263,649, specifically receiving interaction data describing interaction of respective client devices with digital services implemented by a service provider system via a network and resource allocation of resources implemented by computing devices of the service provider system in providing the digital services; 
determining a subsequent resource allocation of the resources implemented by the computing devices of the service provider system in providing the digital services based on the interaction data, the determining including: 
determining a likelihood of an entity to obtain access to the digital services based on a propensity model by correlating characteristics of the entity with propensities of a behavior of a segment of the entity; 
determining a projected timeframe buy size for the entity by estimating an annualized recurring revenue (ARR) for the entity based on value of recurring components associated with the entity that are normalized over the projected timeframe; 
generating an expected value for the entity based on a combination of the determined likelihood of the entity to obtain access to the digital services and the projected timeframe buy size; 
generating a quantitative rating for the entity based on the expected value, the quantitative rating summarizing the determined likelihood of the entity to obtain access to the digital services via the network and the projected timeframe buy size; 
allocating the resources implemented by the computing devices of the service provider system in providing the digital services based on the projected timeframe buy size, the allocating implementing the subsequent resource allocation; 
generating digital content based on the quantitative rating using the allocated resources implemented by the computing devices, the digital content specifying at least one said digital service available for access via the network from the service provider system; 
delivering the generated digital content to the entity over the network using the allocated resources implemented by the computing devices; and 
providing access to the at least one said digital service via the network using the allocated resources implemented by the computing devices responsive to interaction with the digital content.

Claim 18 can be drawn to claim 17 of U.S. Patent 11,263,649.
Claim 19 can be drawn to claim 18 of U.S. Patent 11,263,649.
Claim 20 can be drawn to claim 19 of U.S. Patent 11,263,649.

Claims 2, 10, and 16 can be found in Col. 6, lines 39-43 where the ratio models are statistically biased and asymmetrical. Elastic net regression applied to a ratio model fits the ratio model by linearly combining penalties of the model.

Claims 3, 11, and 7 can be found in Col. 15, lines 65-67 where the upsell opportunity corresponds to an expected value for the existing customer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method of providing digital services which is a process (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 9 and product Claim 15.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
receiving, by the at least one computing device, interaction data describing interaction of respective client devices with digital services implemented by a service provider system via a network and resource allocation of resources implemented by computing devices of the service provider system in providing the digital services; 
determining, by the at least one computing device, a subsequent resource allocation of the resources implemented by the computing devices of the service provider system in providing the digital services based on the interaction data, the determining including: 
determining, by the at least one computing device, a timeframe buy size for an entity using a ratio model of annualized recurring revenue (ARR) of the entity for consecutive time frames; 
determining, by the at least one computing device, an upsell opportunity for the entity by subtracting an ARR for a current timeframe for the entity from the determined timeframe buy size; and 
generating, by the at least one computing device, a quantitative rating for the entity based on the upsell opportunity for the entity; 
allocating, by the at least one computing device, the resources implemented by the computing devices of the service provider system in providing the digital services based on the timeframe buy size, the allocating implementing the subsequent resource allocation; 
generating, by the at least one computing device, digital content to be communicated over a network to the entity based on the quantitative rating using the allocated resources implemented by the computing devices, the digital content specifying at least one said digital service available for access via the network from the service provider system; and 
providing, by the at least one computing device, access to the at least one said digital service via the network using the allocated resources implemented by the computing devices responsive to interaction with the digital content.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Using interaction data to determine recurring revenue and upsell opportunities during a specific time and providing network access for a service recites a commercial interaction.  The mere nominal recitation of a generic computer, network, and client devices for communicating does not take the claim out of the methods of organizing human activity grouping.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The system comprising a processing system and a non-transitory computer-readable storage medium having instructions stored thereon in Claims 9 and 15 appears to be just software.  Claims 9 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite at least one computing device, respective client device, and a network (Claim 1) a system comprising a processing system and a computer-readable storage medium having instructions stored thereon (claim 9) and/or a system comprising a processing system and a non-volatile computer-readable storage medium having instructions stored thereon (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0037] about implantation using general purpose or special purpose computing devices [A computing device, for instance, may be configured as a desktop computer, a laptop computer, a mobile device (e.g., assuming a handheld configuration such as a tablet or mobile phone), and so forth.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 9, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-8, 10-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 9, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        September 26, 2022